IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40128
                          Conference Calendar



RICHARD D. LASZCZYNSKI,

                                              Petitioner-Appellant,

versus

PERCY H. PITZER, Warden;
UNITED STATES BUREAU OF PRISONS,

                                              Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1752
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Richard D. Laszczynski, federal prisoner #41928-066, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging a disciplinary hearing finding that he was guilty of

the charge of fighting and the resulting sanction of the loss of

seven days of good-conduct time and seven days of disciplinary

segregation.   Laszczynski argues that the disciplinary hearing

officer did not consider certain evidence and that the evidence



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40128
                               -2-

was insufficient to support his conviction on the disciplinary

charge.

     The record supports the district court’s finding that no due

process violation existed regarding whether Laszczynski was

allowed to present documentary evidence at the disciplinary

hearing and whether such evidence was considered.    See Wolff v.

McDonnell, 418 U.S. 539, 564-65 (1974)).

     The record further indicates that the disciplinary hearing

officer’s decision was supported by some evidence.   See

Superintendent, Massachusetts Correctional Inst., Walpole v.

Hill, 472 U.S. 445, 455 (1985); Gibbs v. King, 779 F.2d 1040,

1044 (5th Cir. 1986).

     AFFIRMED.